


110 HCON 347 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 347
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Baca submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Secretary of the Department of Health and Human Services, through the Centers
		  for Disease Control and Prevention and the Food and Drug Administration, should
		  take action to educate the public on the importance of adequate iodine
		  intake.
	
	
		Whereas perchlorate at low levels impacts the production
			 of thyroid hormones in women with iodine deficiency;
		Whereas thyroid hormone is critically important for fetal
			 brain development;
		Whereas iodine deficiency is widely recognized as the
			 leading and most readily preventable cause of mental impairment in
			 children;
		Whereas a research study published in 2006 by the Centers
			 for Disease Control and Prevention reported that 36 percent of the 1,111 women
			 in such study were found to be iodine deficient;
		Whereas the researchers in such study found that in iodine
			 deficient women, exposure to low levels of perchlorate may impact the
			 production of thyroid hormones;
		Whereas such study raises concern that a large number of
			 people in the United States, particularly women of childbearing age, may lack
			 adequate iodine intake;
		Whereas some research has found strong links between
			 iodine deficiency and attention deficit disorders;
		Whereas mild hypothyroidism during pregnancy has been
			 associated with subtle cognitive deficits in children;
		Whereas in 2005, the National Research Council emphasized
			 the importance of ensuring that all pregnant women have adequate iodine intake
			 and, as a first step, recommended that consideration be given to adding iodine
			 to all prenatal vitamins;
		Whereas perchlorate is a contaminant found in water and in
			 many foods, including milk, and is known to inhibit thyroid function at high
			 levels;
		Whereas perchlorate can impair thyroid function by
			 inhibiting the uptake of iodine and reducing the amount of iodine available for
			 hormone production; however, this impairment can be avoided or overcome with
			 adequate iodine intake and stores of thyroid hormone;
		Whereas one way to minimize the action of perchlorate on
			 the thyroid is to increase iodine intake;
		Whereas an increase in iodine intake would benefit the
			 entire United States population, given that iodine intake decreased by
			 approximately 50 percent between 1971–1974 and 2001–2002, and conversely the
			 proportions of people with mild or moderate iodine deficiency increased
			 substantially;
		Whereas such mild or moderate iodine deficiency can be
			 overcome by increasing the iodine content of salt, making salt iodination
			 mandatory, and adding iodine to all multiple vitamin products; and
		Whereas an optimal method of protecting women and infants
			 is to remove perchlorate from all potable water sources including groundwater
			 plumes: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Secretary of the Department of Health and Human Services, through the Centers
			 for Disease Control and Prevention and the Food and Drug Administration, should
			 take action to educate the public on the importance of adequate iodine intake
			 to—
			(1)prevent mental
			 impairment in children;
			(2)minimize the
			 action of perchlorate on the thyroid; and
			(3)avoid the other effects of iodine
			 deficiency.
			
